Citation Nr: 1123356	
Decision Date: 06/20/11    Archive Date: 06/28/11

DOCKET NO.  10-16 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a rating in excess of 60 percent for bronchial asthma with bronchiectasis.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

M. Donohue, Counsel





INTRODUCTION

The Veteran served on active duty from October 1973 to March 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

In August 2010, the Board, in part, denied the Veteran's claim of entitlement to a rating in excess of 60 percent for bronchial asthma with bronchiectasis.  The record indicates that the Veteran has appealed this decision to the Court of Appeals for Veterans Claims (Court), where the matter is currently pending.  

Two issues previously on appeal, entitlement to service connection for left ear hearing loss and tinnitus, were remanded by the Board for further development in August 2010.  Service connection was granted for bilateral hearing loss (0%, from August 11, 2006) and tinnitus (10%, from August 11, 2006) by the RO in an October 2010 rating action.  To the Board's knowledge, the Veteran has not disagreed with that decision.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection].  These matters have therefore been resolved and are no longer in appellate status.


FINDINGS OF FACT

1.  In an August 2010 decision, the Board denied the Veteran's claim of entitlement to a rating in excess of 60 percent for bronchial asthma with bronchiectasis.  

2.  The Veteran has appealed the Board's August 2010 denial of an increased rating for bronchial asthma with bronchiectasis to the Court, where the matter is currently pending.  
3.  The Veteran has not initiated an appeal of any aspect of the RO's October 2010 grant of service connection for bilateral hearing loss and tinnitus.  


CONCLUSION OF LAW

There remains no appeal currently pending before the Board.  38 U.S.C.A. §§ 5107(a), 7104, 7105 (West 2002); 38 C.F.R. §§ 38 C.F.R. § 20.102, 20.200, 20.201, 20.202, 20.302 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As referenced in the Introduction, the Veteran was granted service connection for bronchiectasis in a September 2009 rating action.  This disability was rated as part and parcel of the previously service-connected bronchial asthma and the previously-assigned 60 percent rating was confirmed.  The Veteran perfected an appeal of that decision, and the Board denied the increased rating claim in August 2010.  The Veteran has since appealed the Board's denial of this increased rating issue to the Court, where it is currently pending. 

The Board's August 2010 decision also remanded the Veteran's claims for service connection for left ear hearing loss and tinnitus.  In an October 2010 rating action, the RO granted service connection for bilateral hearing loss (0%, from August 11, 2006) and tinnitus (10%, from August 11, 2006) .  As noted above, the record does not indicate that the Veteran has expressed his disagreement with any aspect of those grants, and issues pertaining to those disabilities are no longer in appellate status.  Grantham, supra. 

Interestingly, after granting service connection for hearing loss and tinnitus, the RO certified the issue of entitlement to a rating in excess of 60 percent for bronchial asthma with bronchiectasis to the Board, notwithstanding the fact that that the Board had denied this claim in August 2010 and that the issue is currently pending before the Court.  [Indeed, once the Veteran's claims folder was received by the Board, he was mailed a standard notice letter in March 2011 indicating that his appeal had been docketed.]  

The Board has jurisdiction over appeals of questions of law and fact that involve entitlement to VA benefits, as well as to resolve questions of its own jurisdiction. See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 19.4, 20.101 (2010).  It is a well-established judicial doctrine that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits; a potential jurisdictional defect may be raised by the court or tribunal, sua sponte or by any party, at any stage in the proceedings, and, once apparent, must be adjudicated.  Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

In this case, the Board concludes that there is no appeal pending before it.  If the Veteran disagrees with the disability ratings, or effective dates, assigned to his now service-connected bilateral hearing loss and tinnitus, he remains free to appeal that decision by filing a timely notice of disagreement.  However, the Board's denial of his claim seeking entitlement to a rating in excess of 60 percent for bronchial asthma with bronchiectasis is final.  38 C.F.R. § 20.1100 (2010).  Indeed, his appeal of that determination remains pending before the Court.  Accordingly, because the Board lacks jurisdiction to adjudicate the issue of entitlement to a rating in excess of 60 percent for bronchial asthma with bronchiectasis, this issue must be dismissed. 


ORDER

Entitlement to a rating in excess of 60 percent for bronchial asthma with bronchiectasis is dismissed.


____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


